t c memo united_states tax_court michael stein petitioner v commissioner of internal revenue respondent docket no 10970-01l filed date michael stein pro_se john aletta for respondent memorandum opinion beghe judge petitioner failed to file timely federal_income_tax returns for and respondent filed substitutes for return sfrs for those years mailed 1the commissioner has previously represented to this court that the term substitute for return sfr is a term used by the commissioner for returns or partial returns prepared by the continued petitioner statutory notices of deficiency to which he never responded and thereafter assessed income_tax liabilities against petitioner for those years as of date petitioner’s total unpaid tax_liabilities for the above-mentioned years including the unpaid assessed income_tax liabilities and additions to tax and interest were as follows unpaid additions to tax total unpaid year assessments and or interest liabilities dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent filed a notice_of_federal_tax_lien nftl against petitioner’s real_property with respect to dollar_figure the then-unpaid balance of petitioner’s through tax_liabilities on date respondent issued petitioner a notice_of_determination concerning collection continued commissioner where the taxpayer did not file a return see 121_tc_111 n the term sfr has also been used to describe a return prepared by the commissioner under sec_6020 there is no record evidence to prove or disprove respondent’s assertion in his brief that the substitutes for return in this case meet the requirements of sec_6020 for convenience we refer to the returns prepared by respondent as sfrs action s under sec_6320 and or which upheld respondent’s nftl the issues for decision presented by petitioner’s timely filed petition with this court are whether petitioner is liable for the deficiencies assessed by respondent we hold petitioner is liable for the deficiencies because petitioner has not satisfied the conditions that would entitle him in this proceeding to contest respondent’s deficiency determinations or assessments and whether respondent abused his discretion in sustaining the filing of the federal_tax_lien against petitioner’s property to secure petitioner’s outstanding income_tax liabilities for tax years through we hold respondent did not abuse his discretion in so doing 2unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure 3on date respondent sent petitioner a final notice_of_intent_to_levy and notice of the right to a hearing with respect to his total unpaid tax_liabilities petitioner did not file a timely request for a sec_6330 hearing after an equivalent_hearing respondent upheld the proposed levy we do not have jurisdiction to consider the proposed levy see infra p however because petitioner has conflated the lien and levy issues and made some of the same arguments with respect to both of them we sometimes refer to the proposed levy in considering petitioner’s arguments against the lien procedural background this case was tried in hartford connecticut on date respondent’s opening brief was due_date and petitioner’s answering brief was due_date on date respondent filed his brief with the court petitioner filed five motions for extension of time to file his answering brief these motions included three requests for extensions to obtain and review the trial transcript a fourth request for extension because he did not receive notice of the granting of the request for the third extension until days before the third extended due_date and a fifth request for extension pending adjudication of certain motions that petitioner stated are concurrently being submitted to the court in separate envelopes but have never been received by the court the court granted the first four of these motions thereby extending the due_date of petitioner’s brief from june to date the court’s order of date denying petitioner’s fifth motion filed date was served by certified mail on petitioner at his specified mailing address p o box greenwich connecticut the post office box address and was returned unclaimed on date petitioner did not notify the court of any change_of his mailing address on date the court ordered that a copy of the date order be served on petitioner at the post office box address by certified mail and regular mail on date the court ordered petitioner and respondent to file on or before date a joint status report or separate status reports indicating whether and when petitioner filed federal_income_tax returns for through and if so whether notwithstanding the outstanding assessments and the lien controversy in the case at hand respondent was examining those returns respondent’s status report filed date indicated that petitioner had not filed the returns and that therefore respondent was not in the process of examining them on date petitioner filed a status report requesting an extension to file his brief and the motions he intended to file with his last extension request but which he claimed to have failed by inadvertence to file in this status report petitioner asserted that severe health problems and his preoccupation with separate litigation as a pro_se defendant had caused the delays in filing his brief and the motions according to petitioner the separate litigation involved a dispute over fines imposed on petitioner by a condominium association that had led to foreclosure litigation involving the same condominium property that the respondent has placed a lien on in the instant case petitioner stated he had not yet filed signed federal_income_tax returns for the through tax years but he was working with respondent’s revenue_officer to submit information to complete those returns the court denied petitioner’s request for another extension of time to file his brief and notified petitioner that the court would decide the case on the record and arguments previously submitted factual background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner testified that for purposes of the trial and when he filed the petition in this case he resided at one strawberry hill court unit 11-c stamford connecticut the strawberry hill address petitioner testified he is a resident of nevada for state_income_tax purposes petitioner testified he is a self-employed engineer who travels up to months at a time more than once a year in form 433-a collection information statement for individuals filed with the internal_revenue_service irs on date petitioner said he was a volunteer and not employed petitioner does not receive wages or salary from which tax is withheld during the tax years at issue petitioner paid estimated_taxes and petitioner held accounts with financial institutions that withheld taxes from his interest and dividend income as of date petitioner had failed to file federal_income_tax returns for his tax years through there is no record information or other evidence that petitioner has filed returns for his through tax years petitioner dropped everything in when both his elderly parents were ill with cancer petitioner’s parents died in since petitioner has had a combination of health problems including surgery petitioner could not locate his return among his papers and other personal possessions that were packed in boxes as a result of residential moves petitioner eventually found a copy of his return before trial but made no effort to have it admitted into evidence petitioner asserted his return shows a capital_loss_carryover of dollar_figure and an overpayment_of_tax exceeding dollar_figure and he had unspecified losses in subsequent years including through during petitioner used his address pincite west elm street greenwich connecticut the elm street address to receive forms 1099-b proceeds from broker and barter_exchange 4as of date petitioner had filed returns for his and tax years transactions and forms 1099-div dividends and distributions from financial institutions that paid investment_income to him on date after having prepared sfrs for petitioner’s tax years at issue respondent mailed three notices of deficiency to petitioner determining income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for petitioner’s and tax years respectively failure_to_file additions to tax under sec_6651 of dollar_figure for and dollar_figure for and additions to tax under sec_6654 of dollar_figure for and dollar_figure for for failure to pay estimated_tax respondent sent the notices of deficiency by certified mail to the elm street address on date the u s postal service returned to respondent the notices of deficiency and the covering envelopes stamped unclaimed the envelopes displayed no indication that petitioner was no longer using the elm street address or that this address was invalid petitioner did not file petitions with the court disputing the determinations set forth in the statutory notices on date respondent assessed income_tax liabilities against petitioner for the tax years at issue on the basis of the 5respondent did not determine penalties for petitioner’s tax_year sfrs and petitioner’s failure to petition the court to dispute the deficiencies determined in the statutory notices on or about date respondent’s revenue_officer ronald mele revenue_officer mele confirmed with postal employees that petitioner’s previous mailing address was the elm street address on date revenue_officer mele confirmed with postal employees that petitioner was using his strawberry hill address as his mailing address and updated respondent’s computer records accordingly during a telephone conversation sometime in petitioner instructed revenue_officer mele to use the post office box address as his mailing address rather than the strawberry hill address respondent’s proposed levy on date respondent sent petitioner by certified mail addressed to petitioner at his post office box address a final notice_of_intent_to_levy and notice of right to a hearing on date respondent received petitioner’s untimely form request for a collection_due_process_hearing on date respondent granted petitioner a so-called equivalent_hearing under sec_301_6330-1t i temporary proced admin regs fed reg date because petitioner’s request was untimely on date respondent’s appeals_office issued petitioner a decision letter upholding the proposed levy in a letter dated date revenue_officer mele informed petitioner that respondent would begin levying on his income sources and assets on date on or about date petitioner submitted a form_9423 collection appeal request in which he attributed the delays in filing his returns to respondent’s failure to follow through on petitioner’s request for capital_loss_carryover information from that he needed to file his returns for the tax years at issue petitioner’s form_9423 states that revenue_officer mele was unable to obtain petitioner’s return on or about date petitioner submitted to revenue_officer mele a request to enter into an installment_agreement to pay his tax_liabilities for through on date revenue_officer mele sent a letter to petitioner’s post office box address denying petitioner’s request for an installment_agreement because petitioner had not filed income_tax returns for through the date letter specifically instructed petitioner to send an appeal request to revenue_officer mele at his office address on or before date if petitioner wished to appeal the denial of his installment_agreement request petitioner did not appeal the denial of his installment_agreement request lien proceeding on date revenue_officer donald angotta revenue_officer angotta replaced revenue_officer mele for purposes of collecting petitioner’s through tax_liabilities on date respondent filed an nftl with respect to petitioner’s through tax_liabilities against petitioner’s real_property at the land record office in stamford connecticut the lien attached to the condominium unit petitioner owned at the strawberry hill address on date respondent’s lien unit office mailed petitioner letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 to the strawberry hill address with a copy of the nftl and a form on date respondent received from petitioner a form with an attached letter to revenue_officer angotta and an attached memorandum the attached memorandum on the form petitioner listed his telephone number and instructed the irs to write to petitioner’s post office box address which he said he checked twice a month if the irs was unable to reach him by telephone petitioner placed the words see attachment apparently referring to the attached memorandum under both notations on the form that allowed him to appeal either a filed notice_of_federal_tax_lien or a notice_of_levy in the attached memorandum petitioner asserted he would complete his delinquent returns within days to prove that he did not owe the tax_liabilities determined by respondent in the attached memorandum petitioner also stated he was appealing revenue_officer angotta’s levy warning letter dated date which according to petitioner stated enforced collection may include placing a levy on your bank accounts wages receivables commissions etc in the attached memorandum petitioner asserted mr angotta informed me over the telephone that i have until date to appeal this action in the attached memorandum petitioner also said revenue_officer angotta failed to respond to petitioner’s messages left on revenue_officer angotta’s answering machine before date in which petitioner stated that he was ready to personally meet with revenue_officer angotta to hand in his appeal in a letter dated date appeals officer william a hirsch appeals officer hirsch informed petitioner that respondent’s nftl had been assigned to him for consideration after repeated failed attempts by appeals officer hirsch and petitioner to get in touch with each other appeals officer hirsch in a letter dated date informed petitioner that 6the date letter was not part of the record he needed to file his delinquent returns by date as a condition to discussing collection alternatives such as an installment_agreement or an offer_in_compromise on date appeals officer hirsch telephoned petitioner and attempted to conduct a sec_6320 hearing at which time petitioner requested an extension of time to review his notes during this conversation appeals officer hirsch granted petitioner’s request for an extension to file his delinquent returns until date petitioner agreed to conduct the hearing by telephone rather than in person within week of submitting his delinquent returns on date appeals officer hirsch sent petitioner a letter scheduling a telephone hearing for date on date appeals officer hirsch telephoned petitioner and conducted petitioner’s sec_6320 hearing even though petitioner had not yet filed his delinquent returns there is no evidence in the record that petitioner at any time either requested that the hearing be held in person or objected to the holding of a hearing by telephone on date respondent’s appeals_office issued a notice_of_determination concerning collection actions informing petitioner of the determination not to withdraw the nftl as of that date petitioner had not appealed the rejection of his installment_agreement request on date petitioner timely mailed his petition with the court in response to the date notice_of_determination the court received and filed the petition on date discussion as a preliminary matter we note that petitioner’s mail and living arrangements which have created and continue to create difficulties in contacting him and his repeated failures to comply with deadlines have impeded and delayed respondent’s collection efforts and the efforts of the court to resolve these matters we note that petitioner has uttered contradictory testimony and arguments and has failed to provide respondent and the court with reliable information and documents to resolve this matter petitioner bears the risk of loss and the responsibility arising from failure to prepare and file returns and to preserve and locate his cost records and copies of prior returns for use in substantiating items required to be reported on his returns for the years in issue 7petitioner’s mailing of the petition was a timely filing on the last day of the 30-day period specified by sec_6320 and sec_6330 as extended by rule aug and were a saturday and sunday respectively and petitioner mailed the petition on monday date see guerrier v commissioner tcmemo_2002_3 petitioner’s place of residence and employment status are uncertain insofar as the record in this case is concerned because he has given confusing contradictory and untrustworthy testimony on these issues petitioner testified that he is a resident of nevada for state_income_tax purposes although nevada has no income_tax see nev rev stat ann secs 360-377a michie supp perhaps he means he is a nevada resident for the purpose of avoiding state income taxes petitioner’s testimony that he is a self-employed engineer who travels away from home for up to months at a time more than once a year contradicts his claim that when he uses or has used the post office box address as his mailing address he checks his mail twice a month in form 433-a filed on date petitioner said he was a volunteer and not employed petitioner has used the illness of his parents from cancer in and thereafter as a continued excuse for failing to file returns right up to the present even though he also testified in another connection that his parents died in on more than one occasion petitioner defined what respondent had to do before petitioner would take action petitioner then did nothing because respondent’s officials did not exactly follow petitioner’s requirements as he defined and sought to impose them petitioner has failed to file returns with respect to more than tax years failed to timely appeal the denial of his installment_agreement request failed after repeated extensions to file his brief and failed to file certain motions that he claimed he was filing before submitting his brief petitioner repeatedly made legal arguments orally during the trial even though we instructed petitioner to present his legal arguments in his brief although we could reject petitioner’s contentions and declare him in default and dismiss his case for failure_to_file his brief see rule sec_123 sec_151 84_tc_693 affd without published opinion 789_f2d_917 4th cir horn v commissioner tcmemo_2002_207 we choose instead to address the merits of respondent’s determination to file a lien on petitioner’s property see horn v commissioner supra comey v commissioner tcmemo_2001_ petitioner contests the filing of the nftl petitioner failed to file a timely request for hearing with respect to respondent’s proposed levy we therefore have no jurisdiction to consider the levy see 116_tc_263 116_tc_255 8petitioner referred to respondent’s alleged levies that occurred in date that were not part of the record to the extent that petitioner refers to respondent’s collection activities before date we have no jurisdiction to continued we have jurisdiction to review respondent’s determination of the validity of the federal_tax_lien on petitioner’s property under sec_6320 see sec_6211 sec_6213 sec_6214 117_tc_63 115_tc_324 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 a taxpayer’s underlying tax_liability may be at issue if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability see sec_6320 sec_6330 petitioner claims he did not file petitions with this court contesting the determinations in the three notices of deficiency because he did not receive the notices of deficiency the notices of deficiency were properly mailed on date to petitioner’s last_known_address which at the time continued review them see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 which created new sec_6330 and provided for an effective date of days after date see also 115_tc_324 was the elm street address there is no record evidence petitioner notified respondent before date that the elm street address was no longer his mailing address respondent performed a thorough investigation to determine petitioner’s address by contacting the u s postal service and using the numerous forms petitioner received in on date the u s postal service returned to respondent the notices of deficiency and the covering envelopes stamped unclaimed the envelopes displayed no indication that petitioner was no longer using the elm street address or that this address was invalid in the absence of clear evidence to the contrary the presumptions of official regularity and delivery justify the conclusion that respondent sent the statutory notices and the u s postal service properly attempted to deliver the notices see 724_f2d_808 9th cir 530_f2d_781 8th cir 114_tc_604 the facts and circumstances of this case including petitioner’s failure to claim mail sent by the court and the difficulties in contacting him lead us to conclude that petitioner’s conduct constituted deliberate refusal of delivery of the statutory notices he thereby forfeited his opportunity to contest the underlying deficiencies in a proceeding in this court under sec_6330 see goza v commissioner supra pincite sego v commissioner supra carey v commissioner tcmemo_2002_209 because the underlying tax_liabilities are not properly at issue we review respondent’s determination for abuse_of_discretion see goza v commissioner supra sego v commissioner supra pincite hodgson v commissioner tcmemo_1998_70 affd 18_fedappx_571 9th cir we must decide whether respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 fargo v commissioner tcmemo_2004_13 petitioner argues he is not liable for the deficiencies assessed by respondent petitioner also argues respondent’s appeals_office abused its discretion in sustaining the filing of the lien because respondent did not comply with the notice requirements of sec_6320 respondent failed to comply with petitioner’s request to conduct the sec_6320 hearing in person rather than by telephone and respondent is precluded from filing the nftl before petitioner appeals the rejection of his installment_agreement request as explained below we hold petitioner is liable for the deficiencies we hold respondent’s appeals_office did not abuse its discretion by upholding respondent’s filing of the lien issue petitioner’s liability for the assessed deficiencies petitioner has stated that he wishes to contest the underlying liabilities for his tax years at issue petitioner argues that respondent’s determination of the amounts of the assessed income_tax liabilities is incorrect because petitioner would have little or no capital_gains_tax liability if respondent’s sfrs had used the actual cost bases instead of zero-cost bases to determine his income from the sale of securities and if the sfrs had accounted for a capital_loss_carryover from petitioner is liable for the assessed deficiencies because the conditions have not been satisfied that would entitle him to contest the deficiencies in this proceeding petitioner was entitled at the hearing with the appeals officer to challenge the existence or amount of the underlying tax_liabilities for the periods in issue only if he did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the liabilities see sec_6330 petitioner forfeited his opportunity to contest the underlying deficiencies in a proceeding in this court under sec_6330 because of his deliberate refusal of delivery of the statutory notices see supra pp in any event petitioner was not ready at trial to prove that the assessments overstated his tax_liabilities taxpayers bear the burden of proving their entitlement to deductions rule a 290_us_111 the commissioner is required only to prepare the substitute for return from his own knowledge and from such information as he can obtain through testimony or otherwise sec_6020 see andary-stern v commissioner tcmemo_2002_212 petitioner did not offer into evidence any records not even the return that would tend to prove his contentions that he had cost bases greater than zero for purposes of determining gains and losses on the sale of his securities or that he had a capital_loss_carryover from see 122_tc_280 horn v commissioner tcmemo_2002_207 smith v commissioner tcmemo_2002_59 respondent is not obligated to accept any late-filed returns unless petitioner can substantiate his claimed capital_loss_carryover or any other losses see sec_6001 rule sec_142 sec_149 horn v commissioner supra smith v commissioner supra sec_1_6001-1 e income_tax regs we do not accept petitioner’s excuse that he intends to file returns for through petitioner has procrastinated and has failed to file the returns more than year after finding his return in see eg 122_tc_1 marvel j concurring a taxpayer who procrastinates and seeks to rely solely on his announced intention to file an amended_return as a defense to a proposed levy or lien proceeds at his peril as his undocumented intention is not likely to be viewed as a credible challenge to the underlying tax_liability so much more so with respect to petitioner who has never even filed original returns for the years in issue issue respondent’s exercise of discretion in sustaining the lien a overview of lien proceedings the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay see sec_6321 122_tc_287 the lien arises automatically on the date of the assessment and continues until the tax_liability is satisfied or the statute_of_limitations bars enforcement of the lien sec_6322 iannone v commissioner supra if the taxpayer fails to pay the irs usually files an nftl with the appropriate state office in order to validate the lien against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor see sec_6323 lindsay v commissioner tcmemo_2001_285 the commissioner must provide the taxpayer with written notice of the filing of an nftl not more than business days after filing and must advise the taxpayer of the right to a hearing before the irs appeals_office sec_6320 and if the taxpayer requests a hearing the irs appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the appeals officer must also determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6320 sec_6330 the irs may withdraw an nftl if the taxpayer has entered into an installment_agreement to satisfy the liability for which the lien was imposed and the installment_agreement does not specify that the lien will not be withdrawn sec_6323 b abuse_of_discretion i sec_6320 notice requirements we reject petitioner’s argument that respondent should not have sustained the filing of the federal_tax_lien because respondent failed to mail letter and the accompanying nftl to petitioner’s last_known_address notice of the lien filing may be given to the taxpayer in person left at the taxpayer’s dwelling or sent by certified or registered mail to the taxpayer’s last_known_address sec_6320 on date respondent timely mailed to petitioner’s strawberry hill address letter with a copy of the nftl petitioner sent a form that was received by respondent on date within days of respondent’s filing of the nftl and the mailing of the letter petitioner sent the form to appeal the date levy warning letter he claims was issued by revenue_officer angotta on date respondent provided petitioner with a sec_6320 hearing to contest the filing of the nftl because the hearing had been timely requested within the prescribed day period petitioner’s claims that respondent did not send letter to petitioner’s last_known_address and that petitioner never received it are beside the point even though in the form petitioner appealed an alleged levy warning letter appeals officer hirsch’s letters sent to petitioner before the sec_6320 hearing clearly indicated that the sec_6320 hearing would deal with the nftl ii sec_6320 hearing in person petitioner argued appeals officer hirsch did not properly conduct the sec_6320 hearing in person sec_6320 requires that the sec_6320 hearing be conducted under the provisions of sec_6330 d and e the hearing under sec_6330 need not be conducted face to face see sec_301_6320-1 q a-d6 and d7 proced admin regs see also 117_tc_183 day v commissioner tcmemo_2004_30 armstrong v commissioner tcmemo_2002_224 respondent was not required to provide petitioner with a face-to-face sec_6320 hearing there is no evidence in the record petitioner requested such a hearing petitioner agreed the telephone hearing constituted his sec_6320 hearing and did not object to the holding of the hearing by telephone on the basis of the entire record and applicable law we conclude that the appeals officer properly conducted petitioner’s sec_6320 hearing under sec_6320 iii appeal of rejection of installment_agreement petitioner argues that revenue_officer angotta prevented him from filing an administrative appeal of the denial of his installment_agreement request and that respondent’s consideration of the appeal would have precluded respondent from filing the nftl or levying against his property respondent would not have been required to withdraw the nftl even if petitioner had entered into an installment_agreement to satisfy the liability for which the lien was imposed see sec_6323 sec_301_6323_j_-1 proced admin regs irs publication what you should know about the irs collection process cited by petitioner specifically states that the commissioner may file a tax_lien even if an installment_agreement is in effect irs publication pincite see eg 122_tc_184 sec_6015 does not preclude the commissioner from filing a federal_tax_lien against an individual making an election under sec_6015 we hold respondent was not precluded from filing the nftl against petitioner’s property conclusion respondent’s appeals_office did not abuse its discretion in upholding respondent’s filing of a federal_tax_lien against petitioner’s property to collect outstanding income_tax liabilities for petitioner’s through tax years as required by sec_6330 the appeals officer verified that the requirements of applicable laws and administrative procedures 9in his petition and during trial petitioner conflated the lien and levy issues we do not have jurisdiction to consider any of petitioner’s arguments with respect to respondent’s proposed levy including petitioner’s argument that his appeal of the rejection of his installment_agreement request would preclude respondent’s proposed levy see supra p had been met the appeals officer also determined that the filing of the tax_lien balanced the need for efficient collection_of_taxes with petitioner’s legitimate concerns that any collection action be no more intrusive than necessary although this case does not involve a jeopardy_assessment under sec_6861 respondent’s security_interest in petitioner’s property will be jeopardized if respondent’s security_interest is subordinated to those of other creditors such as the party or parties involved in the foreclosure litigation with respect to petitioner’s condominium against which respondent filed the nftl see sec_6323 lindsay v commissioner tcmemo_2001_285 see also iannone v commissioner t c pincite federal tax_liens are not extinguished by personal discharge_in_bankruptcy petitioner’s latest status report indicates petitioner is working with a revenue_officer to attempt to reach agreement with respondent on his outstanding tax_liabilities if that is so we commend respondent for displaying extraordinary patience and forbearance in attempting to continue to work with petitioner see eg montgomery v commissioner t c pincite the substantive and procedural protections contained in sec_6320 and sec_6330 reflect congressional intent that the commissioner collect the correct amount of tax and do so by observing all applicable laws and administrative procedures in the meantime we have sustained respondent’s lien respondent has complied with all requirements for its validity in any event we do not intend to subject respondent’s ability to collect petitioner’s tax_liabilities to further jeopardy to reflect the foregoing decision will be entered for respondent
